Citation Nr: 0508125	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental condition, 
claimed as secondary to diabetes mellitus.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) from July 
17, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from March 1966 to March 
1968, and from March 1972 to February 1986.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from July 1998 and December 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In a July 2002 decision, the Board addressed the issues 
currently on appeal.  Pursuant to a Joint Motion for Remand, 
the Court of Appeals for Veterans Claims, in a December 2003 
order, vacated and remanded that part of the Board's decision 
which denied entitlement to service connection for a dental 
condition and a rating in excess of 50 percent for PTSD from 
July 17, 1999.  In March 2004, the Board remanded this matter 
to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that after issuance of the latest 
supplemental statement of the case (in August 2004), the 
veteran submitted additional evidence to AMC.  This evidence 
includes a June 2003 memorandum from the appellant's 
employer, addressing steps being taken to provide him with 
reasonable accommodations to assist him.  This appears to be 
an accommodation for his PTSD.  While it appears that this 
evidence was submitted to AMC prior to recertification of the 
claim to the Board, it was not considered by AMC.  The 
evidence was simply forwarded to the Board in February 2005.  
Thus, this issue is remanded to AMC once again for 
appropriate consideration.

In the March 2004 remand, the Board requested that a dental 
examination be performed in order to determine the etiology 
of the veteran's dental condition.  The Board specifically 
asked that a notation to the effect that a record review took 
place should be included in the examination report.  This was 
not accomplished.  Further, the examination report, dated in 
April 2004, does not provide any rationale for the conclusion 
made.  It is specifically noted that there are VA opinions 
which indicate possible link between diabetes and the 
appellant's dental condition.  These prior opinions were not 
addressed in the April 2004 examination report.  The issue of 
service connection for a dental condition is therefore 
remanded for additional VA examination.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA dental examination.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the dentist for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The dentist is requested to 
identify any gum or dental disease 
present and to provide an assessment as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's diabetes mellitus caused or 
aggravated any dental condition.  A 
complete rationale is to be provided for 
any opinion rendered.  The examiner is 
specifically advised that there are VA 
dental treatment notes of record (dated 
in September 1994 and August 1999), which 
indicate a link between the appellant's 
dental condition and diabetes mellitus.  
These opinions must be considered and 
addressed in the examination report.  A 
complete and thorough rationale must be 
provided for any difference in opinion 
from these prior dental treatment 
reports.  

2.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, to include 
evidence AMC forwarded to the Board in 
February 2005.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He and his representative 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




